DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Request for Reconsideration filed 18 February 2021.
The amendment filed 09 September 2020 does not place the application in condition for allowance.
Applicant’s request for reconsideration of the previous Office action is persuasive. The letter that follows is a NON-FINAL office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second” in line 30. It is unclear to which of the aforementioned “second” elements the instant recitation refers. For purposes of examination, the Examiner will interpret the limitation as referring to “the second photocurrent”.
Claims 3, 5, and 7 are rejected as being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al. (US Patent 5,130,776; hereinafter “Popovic”) in view of da Silva et al. (article entitled An Ultraviolet Radiation Sensor Using Differential Spectral Response of Silicon Photodiodes; hereinafter “da Silva”).
Regarding claims 1 and 3, Popovic teaches a semiconductor light detection device (abstract; Figs. 2 and 4), comprising: 
a semiconductor light receiving element (photodetectors of Figs. 2 and 4; Col. 3, line ) comprising: 
a first conductive layer having a first conductivity type (first conductive layer 8 of P-type conductivity; Col. 3, lines 47-53, Col. 4, lines 4-15, and Fig. 4) on a surface of a semiconductor substrate (substrate 7; Col. 3, lines 41-47); 
a first conductive layer terminal connected to the first conductive layer (metal contact a; Col. 4, lines 9-10 and Fig. 4);

a second conductive layer terminal connected to the second conductive layer (metal contact b; Col. 4, lines 9-10 and Fig. 4);
a third conductive layer having the first conductivity type below the second conductive layer (third conductive layer 10/14 with same P-type conductivity type as layer 8; Col. 3, lines 47-53, Col. 4, lines 4-15, and Fig. 4);
a third conductive layer terminal connected to the third conductive layer (metal contact f; Col. 4, lines 9-10 and Fig. 4); and
a semiconductor light detection circuit (Figs. 2-3 and Col. 2, line 58-Col. 3, line 40).
The Examiner notes the limitations wherein the third conductive layer is “configured to: during a first time period, output, from the third conductive layer via the third conductive layer terminal, a first photocurrent based on an intensity of an incident light irradiating the first conductive layer from above while a first input voltage is applied to the first conductive layer via the first conductive layer terminal during the first time period; and during a second time period different from the first time period, output, from the third conductive layer via the third conductive layer terminal, a second photocurrent based on the intensity of the incident light irradiating the first conductive layer from above while a second input voltage is applied to the first conductive layer via the first conductive layer terminal during the second time period; wherein either or both of the first photocurrent and the second photocurrent contains a part of photocurrent generated in a junction of the first conductive layer and the second conductive 1) and is then used in a differential amplifier (6), which is then output as a voltage; if a subsequent measurement of photocurrent (i.e. the second photocurrent) is output and is different from the initial photocurrent (i.e. the first photocurrent) and another voltage is produced, this voltage can be considered to be “based on” the photocurrent differences, broadly recited, given the breadth of the term “based on”, and the limitation is considered met.
In the event Popovic does not teach the capability of the semiconductor circuit to output an output voltage based on a current difference between the first photocurrent and the second photocurrent as aligned with the claim language, the Examiner notes the structure for the semiconductor circuit is recited in instant claim 3. While Popovic teaches a differential amplifier (e.g. 6 in Fig. 4; Col. 2, line 63-Col. 3, line 40), Popovic is silent to the specifics of the semiconductor light detection circuit including: a switch, a current-voltage conversion circuit, a voltage storage circuit with first and second capacitors, and a differential amplification circuit as recited in instant claim 3. 
Da Silva teaches spectral analysis using silicon photodiodes (abstract). Da Silva teaches a photosensor can include two photodiodes (PD1, PD2) with switches, charge amplifiers and a differential amplifier, and with storage capacitors (page 2, paragraphs 5-6; Fig. 5). Da Silva teaches the circuit includes a current-voltage conversion circuit (see charge amplification circuits where photocurrent flows through and inherently is tied to voltage; Fig. 5), a voltage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovic and include the photosensor circuit of Da Silva in order to increases the signal strength to be greater than the photon shot noise and improving the circuit, along with the ability to adjust the device sensing range, as taught above by Da Silva. The modification would necessarily result in the claimed structural elements present, including the switch, the current-voltage conversion circuit, the voltage storage circuit with first and second storage capacitors, and the differential amplification circuit as claimed. Accordingly, as the structure of the circuit of modified Popovic includes all positively recited structure required to perform the current difference and output voltage based on the claimed current difference, the device of modified Popovic would be capable of the use and/or function of the claimed device and circuit, absent a showing to the contrary or explanation of the structural interconnection that would produce the claimed effect not present in the prior art.
The Examiner notes the limitations wherein the switch is “configured to select one input voltage out of the first input voltage and the second input voltage to apply the selected one input voltage to the first conductive layer of the semiconductor light receiving element", the current-voltage conversion circuit “configured to selectively convert one of the first 
Regarding claim 5, modified Popovic further teaches the first input voltage and the second input voltage include one of a reverse voltage or a forward voltage of 0.4 V or less in a p-n junction between the first conductive layer and the second conductive layer (da Silva page , paragraph 1 under section III. Results).  
Regarding claim 7, Popovic further teaches the semiconductor substrate includes silicon as a material (Col. 3, lines 41-47).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (US PG Publication 2001/0032921 A1; hereinafter “Forsberg”) in view of Popovic.
Regarding claim 1, Forsberg teaches a semiconductor light detection device (abstract; Fig. 7), comprising a semiconductor circuit (Fig. 7) that is configured to output an output voltage based on a current difference between a first photocurrent and a second photocurrent (paragraphs 0055-0066 describing comparing a measured photocurrent to a reference photocurrent taken during a previous measurement).
However, Forsberg is silent to the specifics of the structure of the semiconductor light receiving element in the device.
Popovic teaches semiconductor light receiving elements (photodetectors; abstract). Popovic teaches the semiconductor light receiving element (photodetector of Figs. 2 and 4) comprising: a first conductive layer having a first conductivity type (first conductive layer 8 of P-type conductivity; Col. 3, lines 47-53, Col. 4, lines 4-15, and Fig. 4) on a surface of a 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Forsberg and use the photodetector/photodiode structure of Popovic in order to create UV-light sensitive photodiodes that are independent of temperature variations and fabrication processing variations, as taught above by Popovic. As the circuit of Forsberg can include a photodiode, it would have been obvious to use the structure of Popovics as it is the selection of known materials and device configurations known in the art to function as a photodiode, and the selection/substitution would produce the known result of outputting photocurrents from the third semiconductor layer and terminal into the circuit, as claimed (see MPEP 2143 I. B.).

Regarding claim 7, modified Forsberg further teaches the semiconductor substrate includes silicon as a material (see Popovic Col. 3, lines 41-47).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Popovic as applied to claim 1 above, and further in view of da Silva.
Regarding claim 3, modified Forsberg teaches the device of claim 1, the limitations of which are set forth above. While Forsberg and Popovic teaches a differential amplifier (e.g. 23 in Forsberg; 6 in Fig. 4 of Popovic; Col. 2, line 63-Col. 3, line 40), modified Forsberg is silent to wherein the semiconductor light detection circuit includes: a switch, a current-voltage conversion circuit, a voltage storage circuit with first and second capacitors, and a differential amplification circuit as recited in instant claim 3. 
Da Silva teaches spectral analysis using silicon photodiodes (abstract). Da Silva teaches a photosensor can include two photodiodes (PD1, PD2) with switches, charge amplifiers and a differential amplifier, and with storage capacitors (page 2, paragraphs 5-6; Fig. 5). Da Silva teaches the circuit includes a current-voltage conversion circuit (see charge amplification circuits where photocurrent flows through and inherently is tied to voltage; Fig. 5), a voltage storage circuit with first and second capacitors (see charge amplifiers with respective capacitors; page 2, paragraphs 5-6), and a differential amplification circuit (see Fig. 5). Da Silva teaches this circuit increases the signal strength to be greater than the photon shot noise and improving the circuit, along with the ability to adjust the device sensing range (page 2, paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Forsberg and include the photosensor circuit of Da Silva in order to increases the signal strength to be greater than the photon shot noise and improving the circuit, along with the ability to adjust the device 
The Examiner notes the limitations wherein the switch is “configured to select one input voltage out of the first input voltage and the second input voltage to apply the selected one input voltage to the first conductive layer of the semiconductor light receiving element", the current-voltage conversion circuit “configured to selectively convert one of the first photocurrent and the second photocurrent, being output from the semiconductor light receiving element, into one of a first conversion voltage based on the first photocurrent, and a second conversion voltage based on - 29 - the second photocurrent, and output the one of the first conversion voltage and the second conversion voltage”, the voltage storage circuit “configured to store the first conversion voltage output from the current-voltage conversion circuit in a first capacitor as a first stored voltage, store the second conversion voltage in a second capacitor as a second stored voltage, and output the first stored voltage and the second stored voltage”, and the “differential amplification circuit configured to output a voltage based on a difference between the first stored voltage and the second stored voltage, output from the voltage storage circuit” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structural requirements set forth above and recited in instant claim 3. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is 
Regarding claim 5, modified Forsberg further teaches the first input voltage and the second input voltage include one of a reverse voltage or a forward voltage of 0.4 V or less in a p-n junction between the first conductive layer and the second conductive layer (da Silva page , paragraph 1 under section III. Results).  
Response to Arguments
Applicant’s arguments, see point b on pages 13-14, filed 18 February 2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Popovic in view of Da Silva and additionally Forsberg in view of Popovic, as set forth above.
Applicant’s further arguments regarding the Popovic reference have been fully considered but are not persuasive.
Applicant argues on pages 12-13 the limitation of first and second photocurrents being output from the third terminal, and the semiconductor light detection circuit configured to output an output voltage based on a current difference between the first and second photocurrent are “purely structural limitations… [and] dictates the structure that the third terminal outputs both of the first and second photocurrents”. The Examiner respectfully disagrees. The Examiner notes the recitation of outputting first and second photocurrents from the same (third) terminal is not a purely structural limitation, but rather a functional limitation pertaining to the operation/use of the device. If the device is not operating, then there is no photocurrent output and thus it is not a structural element. The output of photocurrent(s) is not structural, but an operational/functional result of the structure of the device. Additionally, the structure of Popovic is capable of outputting multiple photocurrents from the same terminal, as Popovic teaches the same structure, that is a third terminal disposed on a third conductive layer, in conjunction with the other structural limitations of instant claim 1. 
Applicant argues on page 15 “the recited configuration [of the claimed semiconductor light detection circuit] are structural recitations and must be examined”. The Examiner notes these limitations are afforded limited structural weight, as set forth above in the grounds of rejection. The limitations are not ignored, and the Popovic reference does teach a semiconductor circuit, the structural requirement of the claim. Applicant’s arguments to the structural limitations imparted by the functional language of the claimed semiconductor light detection circuit are answered above in paragraph 15 under the instant heading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726